United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Shenandoah, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1456
Issued: July 14, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 25, 2019 appellant, through counsel, filed a timely appeal from a May 29, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the May 29, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of
disability commencing July 30, 2018 causally related to her accepted June 15, 2017 employment
injury.
FACTUAL HISTORY
On June 15, 2017 appellant, then a 34-year-old city carrier assistant, filed a traumatic injury
claim (Form CA-1) alleging that on that date she twisted her left ankle as she stepped out of her
mail truck while in the performance of duty. On July 5, 2017 OWCP accepted sprain of the
calcaneofibular ligament of the left ankle. On January 5, 2018 it expanded the acceptance of
appellant’s claim to include strain and laceration of muscles and tendons of peroneal muscle group
of the lower left leg and laceration of muscle and tendon of the peroneal muscle group at the lower
left leg. Appellant worked intermittent modified-duty work until January 11, 2018 when
Dr. John J. Stapleton, a podiatrist, performed authorized repair of a left peroneal brevis split tear
and fibular groove deepening. OWCP paid appellant wage-loss compensation on the supplemental
rolls from January 20 to April 13, 2018. Appellant returned to full-time, modified-duty work on
April 17, 2018.4
OWCP subsequently received a May 14, 2018 report wherein Dr. Stapleton described
physical examination findings and advised that appellant could return to full duty on May 15, 2018,
but that she should wear supportive high-top shoes. On June 13, 2018 Dr. Stapleton noted that she
was progressing well post-surgery, but reported twisting her ankle the previous day and was
experienced pain with weight bearing. He noted that a left ankle x-ray that day showed no evidence
of fracture and opined that appellant’s recent injury did not do significant damage and
recommended bracing for strenuous activity.
A July 24, 2018 magnetic resonance imaging (MRI) scan of the left ankle revealed postsurgical changes, no other tendon or ligament injury, and a stable osteochondral injury along the
posterior dome of the talus.
In a July 25, 2018 progress note, Dr. Stapleton noted that appellant had twisted her left
ankle on June 12, 2018 and subsequently had persistent left ankle pain that was increasing in
intensity. He described the July 24, 2018 MRI scan findings. Left ankle examination demonstrated
tenderness over the peroneal tendon, laxity of the peroneal tendon with hypermobility, instability
to the contralateral ankle, and mild edema. Dr. Stapleton diagnosed acute left ankle pain,
osteochondral defect, and tendinosis. He recommended conservative treatment. In unsigned
correspondence of same date, Dr. Stapleton noted that appellant was under his care and advised
the she should not work due to “medical illness.”
In a July 30, 2018 report, Dr. Daniel Fuchs, an orthopedic surgeon, noted the history of
appellant’s June 2017 work injury. He described her medical and surgical history, and noted her
complaint of persistent pain and swelling in the area of the peroneal tendons status post tendon
4
Appellant signed an offer of modified assignment on April 17, 2018. The duties of the position were one to two
hours each casing mail, administrative duties, and working undeliverable mail with two hours delivering/carrying
mail. Appellant was restricted to two hours each, standing, walking, and delivering.

2

repair, and that she had a mild aggravation the previous month when she rolled her left ankle.
Dr. Fuchs indicated that a July 2018 MRI scan demonstrated a small posterolateral osteochondral
lesion of the talar dome. Findings on left ankle examination included intact sensation to light
touch, a well-healed surgical incision of the peroneal tendons, mild swelling, and tenderness to
palpation. Dr. Fuchs diagnosed left lower extremity peroneal tendinitis and recommended
immobilization in a controlled ankle movement (CAM) boot and physical therapy. He advised
that appellant was disabled from work. On a form report of same date, Dr. Fuchs diagnosed left
peroneal tendon tear, recommended a CAM boot, weight bearing as tolerated, and advised that
appellant could return to modified sedentary work.
On July 31, 2018 appellant filed a notice of recurrence (Form CA-2a). She indicated that
the recurrence began on July 18, 2018 due to left ankle pain and weakness, and that it was causally
related to her accepted June 15, 2017 employment injury. Appellant stopped work on
July 30, 2018.
On August 14, 2018 K.F., an employing establishment human resources specialist,
indicated that it was controverting appellant’s recurrence claim. She noted that, following surgery,
appellant had returned to full-duty work on May 15, 2018 and had continued to work without
incident until July 30, 2018 when she was placed on sedentary duties. K.F. indicated that appellant
had been treated by a new physician, and that she had not submitted medical evidence regarding
the cause of the recurrence. She maintained that appellant had not met her burden of proof to
establish a recurrence.
By report dated September 4, 2018, Dr. Fuchs noted appellant’s complaint of continued
ankle soreness with weight bearing, and that she had recently reaggravated the peroneal tendon
area. Left ankle examination revealed mild instability to the anterior drawer and mild swelling
about the peroneal tendons. Dr. Fuchs reiterated his diagnoses, prescribed a CAM boot,
recommended an ultrasound of the peroneal tendons, and a course of physical therapy. On a form
report of same date, he advised that appellant should continue modified duty, and on a duty status
report (Form CA-17) of same date, he diagnosed peroneal tendon instability and advised that she
could work full time with restrictions that she could only stand three hours and walk one hour
daily.
By development letter dated September 13, 2018, OWCP provided a definition of a
recurrence of disability. It advised appellant of the type of factual and medical evidence necessary
to establish her claim, provided a questionnaire for her completion, and afforded her 30 days to
submit additional evidence.
In correspondence dated September 19, 2018, K.F. updated the employing establishment’s
controversion. She noted that appellant had returned to full-duty work on May 15, 2018 with an
accommodation of wearing a high-top boot and related that she worked four hours on July 18,
2018 due to prescheduled leave and continued to work without incident, including overtime, until
she filed the recurrence claim on July 31, 2018. K.F. attached a copy of appellant’s work schedule.
Appellant subsequently submitted her completed recurrence claim development
questionnaire, dated October 12, 2018. She indicated that, since the January 11, 2018 surgery, her
left ankle was weak and had been giving out. Appellant noted that she had been released to fullduty work without limitation in May 2018, but wore a high-top boot, and that on June 12, 2018
she twisted her left ankle while delivering mail. She reported filing an additional claim for a
3

November 24, 2017 incident when she twisted her left ankle stepping off the sidewalk while
delivering mail. That claim was denied by OWCP.5 Appellant reported no hobbies outside of
work. She also submitted a July 30, 2018 employing establishment form in which she requested
four weeks of light-duty work beginning July 30, 2018 due to the June 15, 2017 work injury. In a
handwritten statement dated July 31, 2018, appellant indicated that her left ankle was weak and
sore in the location of her original injury. She maintained that walking on uneven surfaces for six
hours a day and standing for two hours a day irritated her left ankle condition.6
In a September 5, 2018 report, Dr. Stapleton noted appellant’s complaint of significant left
ankle pain with no improvement since her last visit on July 25, 2018. He reiterated his diagnoses
and opined that appellant’s recalcitrant pain over the peroneal tendon was secondary to tendinosis.
Dr. Stapleton recommended resection of the diseased portion of the peroneal brevis.
OWCP also received an October 12, 2018 Form CA-17 report by Dr. Stapleton which
indicated that she could not work.
By decision dated October 19, 2018, OWCP denied appellant’s claim, finding that she
sustained a recurrence of disability commencing July 30, 2018 causally related to her June 15,
2017 employment injury.
On October 31, 2018 appellant, through counsel, requested a hearing before a
representative of OWCP’s Branch of Hearings and Review.
Additional medical evidence submitted included an October 12, 2018 progress note in
which Dr. Stapleton noted seeing appellant following the September 27, 2018 left ankle surgery.7
In procedure notes dated November 5, 2018 and January 7, 2019, Dr. Stapleton noted seeing
appellant in follow-up. He opined that her current condition was clearly related to the initial work
injury, noting that, after she had repair of her peroneal brevis tendon, her symptoms continued and
were secondary to tendinosis and scarring from this repair and that she required revision surgery.
In the January 7, 2019 report, Dr. Stapleton advised that appellant could return to modified-duty
work for four hours a day on January 28, 2019 and could return to full-time regular duty on
March 11, 2019. On March 4, 2019 he noted that appellant was doing well, but had a complaint
of mild, intermittent pain over the medial aspect of her left ankle, worsened with extended activity,
and that ankle range of motion was still limited due to pain. Dr. Stapleton diagnosed status postsurgery and a low-grade osteochondral defect. He reiterated his opinion that appellant’s current
condition was due to the June 15, 2017 employment injury.
During the March 14, 2019 hearing, appellant testified that, after the June 15, 2017
employment injury, she always wore a high-top boot when working and continued to roll and twist
her left ankle. She reported at least one incident in November 2017, for which she had filed a
claim that had been denied. Appellant stated that she was off work beginning June 30, 2018

5

OWCP adjudicated the November 24, 2017 claim under File No. xxxxxx563.

6

Appellant also submitted copies of reports from Dr. Stapleton, previously of record.

7

A copy of the operative report is not found in the case record.

4

because no light duty was available, and that she returned to work on February 4, 2019 and was
working full duty at present.
Medical evidence submitted subsequent to the hearing included a March 21, 2019 progress
note in which Dr. Stapleton noted appellant’s persistent left ankle pain after being on her feet all
day at work. He diagnosed a symptomatic low-grade osteochondral defect of the left ankle.
In an April 10, 2019 report, Dr. Mitchell E. Cooper, a Board-certified orthopedic surgeon,
noted appellant’s complaint of a two-year history of left ankle pain with current complaints of
lateral midfoot pain, aggravated by direct pressure and weight bearing. He noted the
September 27, 2018 surgery and that appellant reported that she had twisted her ankle the previous
week and had some increased pain since. Examination demonstrated a nontender ankle joint, no
left ankle pain with range of motion, and nontender ankle ligaments, but tenderness more distal
toward the lateral foot incision and calcaneal cuboid. Dr. Cooper reviewed the July 24, 2018 left
ankle MRI scan and advised that he was not sure that appellant was symptomatic from
osteochondritis dissecans that day. He recommended a new left ankle MRI scan.
On April 15, 2019 Dr. Stapleton provided a narrative of his treatment for appellant’s
June 15, 2017 employment injury. He described her medical and surgical history and advised that
she was taken out of work in July 2018 because she required revision surgery to repair her peroneal
tendons due to the employment injury and to the initial surgery, and continued to be unable to
work to recover from this revision surgery. Dr. Stapleton noted that appellant continued to
complain of intermittent ankle pain with prolonged activities and had a low-grade osteochondral
defect.
An April 17, 2019 MRI scan of left ankle demonstrated subchondral edema in the talar
dome medially, suggesting a stage 1 and possibly a slight stage 2 osteochondral injury, with
thinning of overlying hyaline cartilage suggested; no deﬁnite full-thickness defect; no unstable
fragment or loose body; and mild peroneal tenosynovitis and postoperative changes.
On May 22, 2019 Dr. Cooper reviewed the MRI scan findings and discussed surgical
options with appellant who continued to complain of left ankle pain.
By decision dated May 29, 2019, an OWCP hearing representative affirmed the
October 19, 2018 decision. The hearing representative recommended that OWCP combine the
instant case, File No. xxxxxx157, with File No. xxxxxx563.8
LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as an inability to work
after an employee has returned to work, caused by a spontaneous change in a medical condition,
which resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment.9

8

The case record indicates that OWCP has not, in fact, administratively combined OWCP File No. xxxxxx563 with
the present claim.
9

20 C.F.R. § 10.5(x).

5

An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that a claimant furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that,
for each period of disability claimed, the disabling condition is causally related to the employment
injury, and supports that conclusion with medical reasoning.10 Where no such rationale is present,
the medical evidence is of diminished probative value.11
OWCP’s procedures provide that a recurrence of disability includes a work stoppage
caused by a spontaneous material change in the medical condition demonstrated by objective
findings. That change must result from a previous injury or occupational illness rather than an
intervening injury or new exposure to factors causing the original illness. It does not include a
condition that results from a new injury, even if it involves the same part of the body previously
injured.12
ANALYSIS
The Board finds that this case is not in posture for decision.
The medical evidence contemporaneous with the claimed recurrence includes a July 24,
2018 left ankle MRI scan that demonstrated a stable osteochondral injury along the posterior dome
of the talus. On July 25, 2018 Dr. Stapleton noted that appellant had again twisted her left ankle
on June 12, 2018 and subsequently had increasing left ankle pain. He described the MRI scan
findings and advised that appellant could not work. On July 30, 2018 Dr. Fuchs noted appellant’s
report that she had aggravated her left ankle condition at work the previous month. He noted the
MRI scan findings diagnosed tendinitis, and recommended that appellant not work. Dr. Stapleton
performed a second left ankle procedure on September 27, 2018. In reports dated November 5,
2018 to March 4, 2019, he consistently opined that appellant’s current condition was clearly related
to the initial work-related injury, noting that after she had surgical repair of her peroneal brevis
tendon, her symptoms continued and were secondary to tendinosis and scarring from this repair
such that she required surgical revision.
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.13 OWCP has an obligation to see that justice is
done.14

10

See J.S., Docket No. 19-1035 (issued January 24, 2020).

11

Id.

12
Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2 (June 2013); D.T., Docket
No. 19-1064 (issued February 20, 2020).
13

T.L., Docket No. 19-1572 (issued March 12, 2020).

14

Id.

6

The Board finds that, although Dr. Stapleton’s opinion was insufficiently rationalized to
meet appellant’s burden of proof to establish that her claimed recurrence was due to the June 15,
2017 employment injury, it is sufficient to require further development of the case by OWCP.15
Thus, the Board will remand the case to OWCP for further development of the medical evidence
to obtain a rationalized medical opinion as to whether the accepted June 15, 2017 employment
injury caused additional left ankle conditions and/or whether continued job duties aggravated her
left ankle condition such that she required a second surgical procedure. On remand OWCP shall
administratively combine OWCP File No. xxxxxx157 and File No. xxxxxx563, as suggested by
OWCP’s hearing representative in her May 29, 2019 decision. It shall then prepare a statement of
accepted facts, which includes the accepted condition, and then obtain a second opinion
examination as to whether the June 15, 2017 employment injury caused or aggravated additional
left ankle conditions which required additional surgery, and if she had any ensuing employmentrelated disability.16 After such further development as may be deemed necessary, OWCP shall
issue a de novo decision regarding whether appellant established a recurrence of disability on
July 30, 2018.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 29, 2019 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded to OWCP for proceedings consistent
with this decision of the Board.
Issued: July 14, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

See M.H., Docket No. 18-1068 (issued June 2, 2020); John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne,
29 ECAB 820 (1978).
16

Id.

7

